279 S.W.3d 214 (2009)
Alex J. CASSON, Appellant,
v.
Larry CRAWFORD, et al., Respondent.
No. WD 69796.
Missouri Court of Appeals, Western District.
February 24, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 31, 2009.
Alex J. Casson, Bowling Green, pro se.
Chris Koster, John D. Hoelzer, Jefferson City, MO, for respondent.
Before VICTOR C. HOWARD, P.J., and JOSEPH M. ELLIS and ALOK AHUJA, JJ.

ORDER
Appellant Alexander Casson appeals the circuit court's judgment dismissing his declaratory *215 judgment action on the pleadings for failure to state a claim. Casson sought a declaration that the Missouri Department of Corrections had improperly calculated his conditional release date and/or revoked his conditional release based on his refusal to participate in the Missouri Sex Offender Program. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).